Citation Nr: 0906963	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable rating for kidney stones.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
January 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was seen at the VA 
Extended Care Clinic (ECC) in Pittsburgh for back pain in 
August 2004.  At that time, an abdominal x-ray was performed, 
which was then reported as negative for kidney stones.  The 
Veteran's back pain was diagnosed as "likely musculoskeletal 
in nature."  The Veteran was examined by VA in August 2005.  
The examiner reviewed the Veteran's medical records, and 
reported that the August 2004 abdominal x-ray revealed 
multiple small calculi at the left upper quadrant of the 
abdomen and suggestive of multiple left renal calculi of the 
middle and lower calices, as well as a 1.5 mm calculus at the 
left pelvic area that "could be a kidney stone."  The 
examiner further noted that while there was no visible right 
kidney stone, the study was significantly limited by bile 
content.  At the examination, the Veteran reported a daily, 
mild to severe achy pain which may be on the right or the 
left.  The Veteran also reported an episode of nausea and 
vomiting 2 weeks previously which lasted one day, and which 
the Veteran associated with back pain.  The examiner did not 
diagnose the Veteran with colic, but did advise the Veteran 
to follow up with his primary care provider regarding his 
symptoms.

It is noted that the record before the Board is labeled as a 
temporary record.  There must be a separate claims folder in 
litigation or elsewhere.  Pertinent records may be therein as 
the past reduction of the evaluation is the first rating in 
this file.  The only VA treatment records in the file for the 
period after December 2004 are two VA radiology reports that 
were submitted by the Veteran.  The first was an August 2005 
renal sonogram which revealed cysts in both kidneys, as well 
as linear hyperechoic structures probably representing 
calcified vessels.  However, the interpreting physician was 
unable to exclude the possibility of tiny calculi in the 
right kidney.  The clinical history section of the report 
indicates that the Veteran was experiencing flank pain and 
had a history of renalithiasis.  The second report was an 
October 2005 abdominal CT scan.  The clinical history section 
of this report indicates that the CT scan was indicated 
because the interpreting physician was unable to rule out 
tiny calculi in the August 2005 renal sonogram.  The findings 
reported included cysts in each kidney, as well as a 4mm 
calculus in the right kidney and 4 calculi in the left 
kidney, the largest of which measured 9mm x 4mm.

Notwithstanding the equivocal VA examination report, which 
directed the Veteran to follow up with his VA primary care 
provider, and the two radiological reports submitted by the 
Veteran, which revealed the presence of renal calculi, there 
is no indication that any attempt was made to obtain the 
Veteran's VA treatment records for the period after December 
2004.  See e.g. Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA treatment records are in constructive possession 
of the Secretary, and must be considered if the material 
could be determinative of the claim).  The Board is unable to 
determine from the record evidence whether the Veteran 
required any treatment for these renal calculi, whether the 
pain previously reported by the Veteran was due to colic, or 
whether the Veteran subsequently had attacks of colic as a 
result of the renal calculi revealed in the radiological 
reports.  The Board also notes that while the August 2004 ECC 
record indicates no kidney stones were visible on the 
Veteran's abdominal x-ray, when the VA examiner reviewed the 
Veteran's medical record in August 2005 he noted that the 
August 2004 x-ray was suggestive of a kidney stone, which 
also raises the issue of the cause of the pain reported by 
the Veteran at that time.

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a federal department or agency, such as a VA medical 
facility.  VA will end such efforts only if it concludes that 
the records sought do not exist, or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Additionally, a more recent VA examination is necessary in 
this case.  The August 2005 examination report did not 
contain any opinion as to the etiology of the Veteran's pain, 
but rather directed the Veteran to follow up with his primary 
care physician.  The Veteran thereafter submitted evidence 
indicating that his renal stones got worse since the 
examination.  See VAOGCPREC 11-95 (April 7, 1995) (where a 
claimant asserts to the Board that there has been a further 
increase in the severity of his disability subsequent to the 
RO decision, the duty to assist may require that the Board 
remand the issue for additional evidentiary development, 
including a new examination).

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran about 
the information and evidence necessary to 
substantiate the claim, notify him of the 
type of evidence VA will attempt to 
obtain on his behalf and the type of 
evidence he is expected to provide, and 
request that he provide any and all 
evidence currently in his possession.  
Furthermore, the letter should comply 
with the guidance concerning notice as 
set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vasquez-Flores 
v. Peake,  22 Vet. App. 37 (2008).

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment that he received for his kidney 
stones since December 2004.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  VA 
records should be obtained.  If records 
are not located, the claims folder should 
document the efforts made to obtain the 
records.

3.  The Veteran should then be afforded a 
VA examination.  All testing or studies 
deemed necessary should be performed.  
The claims file should be made available 
for the examiner's review in connection 
with the evaluation.  All clinical 
manifestations of the Veteran's service 
connected kidney stones should be 
reported in detail.  The examiner should 
specifically state what, if any, 
treatment is or was required for the 
Veteran's kidney stones, including any 
diet restrictions, drug therapy, or 
invasive or non-invasive procedures.  The 
examiner should also report the frequency 
of any colic experienced by the Veteran, 
and should express an opinion as to 
whether the Veteran's back pain in August 
2004, the Veteran's pain reported at the 
prior VA examination in August 2005, and 
the Veteran's flank pain referenced on 
the August 2005 renal sonogram, were 
referable to colic.  Further, the 
examiner should explain whether the 
Veteran's renal cysts are etiologically 
related to his renal stones.  

All opinions and conclusions expressed by 
the examiner should be supported by a 
complete rationale in the report.  In 
explaining the opinions and conclusions 
reached, the examiner should address the 
previous VA examinations of record, as 
needed.  

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




